         Case 8-19-72701-las     Doc 63     Filed 06/03/19      Entered 06/03/19 14:20:13




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                            X

In Re:                                                              Chapter 11
                                                                    Case No. 19-72701-las
          RAM DISTRIBUTION GROUP LLC,
                                                      Debtor.
                                                            X

                       NOTICE OF APPEARANCE AND DEMAND FOR
                           NOTICES AND SERVICE OF PAPERS


          PLEASE TAKE NOTICE that the Commissioner of the New York State Department of

Taxation and Finance by Josh Russell, District Tax Attorney, hereby appears in the above-

captioned case for the State of New York, Department of Taxation and Finance (the

“Department”), a creditor of Ram Distribution Group LLC, and pursuant to Rules 2002, 9007

and 9010(b) of the Rules of Bankruptcy Procedure and Section 1109(b) of the Bankruptcy Code,

the Department demands that any and all notices given or required to be given in the above-

captioned Chapter 11 case and all papers served or required to be served in the above-captioned

Chapter 11 case be given to and served upon the undersigned at the offices, telephone and

telecopier numbers set forth herein.



          PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the

bankruptcy rules specified above, but also includes, without limitation, notices of any

application, complaint, demand, hearing, motion, petition, pleading or request, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, delivery,

telephone, telegraph, telecopier, telex, e-mail or otherwise.
     Case 8-19-72701-las   Doc 63   Filed 06/03/19   Entered 06/03/19 14:20:13




DATED: June 3, 2019

                                            AMANDA HILLER
                                            Deputy Commissioner and Counsel

                                     BY:    /s/ Josh Russell
                                            Josh Russell, Esq.
                                            District Tax Attorney
                                            250 Veterans Highway
                                            Hauppauge, NY 11788
                                            (631) 595-4279




                                        2
      Case 8-19-72701-las       Doc 63     Filed 06/03/19     Entered 06/03/19 14:20:13




                                CERTIFICATE OF SERVICE



        I hereby certify that a true and accurate copy of the foregoing notice of appearance and
demand for papers was served on this 3rd day of June 2019 via the court’s ECF system on those
parties registered to receive notice in this case.


                                                    /s/ Josh Russell
                                                    JOSH RUSSELL




                                                3
